PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/919,442
Filing Date: 13 Mar 2018
Appellant(s): Walker, Paul Mathew



__________________
Enrique J. Mora
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/3/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues there is no teaching or suggestion in Quadakkers that the layers of Quadakkers provide a technical solution to protect against both type I and type II corrosion. Appellant argues layer 19 of Quadakkers has little to do with providing oxidation resistance.  Appellant argues one skilled in the art is left to merely speculate as to the performance of the Quadakkers coatings under type I and type II corrosion conditions. In response to applicant’s argument that the prior art did not specifically teach the performance of the coatings under type I and type II conditions, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In response to Appellants argument, Quadakkers teaches an MCrAlY layer, correlating to the claimed layer protective against type II corrosion, and a NiAl layer, correlating to the claimed layer protective against type I corrosion.  While Quadakkers is silent as to the corrosion protection properties of the MCrAlY and NiAl layers, the structure recited in the reference is substantially identical to that of the claims.  Quadakkers teaches layers having the same materials and concentrations as the claimed layers; therefore, the layers of Quadakkers would be expected to have the claimed corrosion protection properties.  Furthermore, any layer made of any material would provide a physical barrier to corrosion and therefore would offer the claimed protection against type I or type II corrosion at least to some degree.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Appellant argues one skilled in the art would have no incentive to modify the coating of Quadakkers by applying the underlying diffusion chromized coating of Box because diffusion of the chrome between the layers could destroy the P-NiAl phase, thereby destroying the functionality of the Quadakkers coating. Appellant argues one skilled in the art would have no incentive to substitute the chromium modified platinum aluminide coating of Madhava for the chromized coating of Box before then adding it under the coating of Quadakkers, again because of the risk of the destruction of the P-NiAl phase by diffusion of the chromium.  Appellant argues destroying the pure beta-NiAl phase structure of outer layer 19 of Quadakkers would likely affect the oxidation of layer 19 and the ability to appropriately form TGO 10 and thus lose or otherwise diminish the ability for establishing a good anchoring to ceramic thermal barrier coating 13 in Quadakkers.  In response to Appellant’s argument, Quaddakers teaches the NiAl layer having an underlayer of MCrAlY.  Quaddakers does not teach the Cr of the MCrAlY layer effects the NiAl layer or the function thereof.  Contrary to appellant’s argument, there is no suggestion in the prior art that application of a Cr containing layer under the MCrAlY layer of Quaddakers would somehow effect the structure of the NiAl coating above the MCrAlY layer.  

	Appellant argues no prima facie case for the obviousness of dependent claims 26-31 has been appropriately established for the same reasons as previously detailed; however, this is not convincing as discussed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TABATHA L PENNY/Primary Examiner, Art Unit 1712        
                                                                                                                                                                                                Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712     

/Jennifer McNeil/Primary Examiner, TC 1700
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.